Order entered April 27, 2015




                                                   In The
                                     Court of Appeals
                           Fifth District of Texas at Dallas
                                             No. 05-13-01253-CV

       D. C. INDIVIDUALLY AND AS NEXT FRIEND OF THE MINOR M.M., G.T.
INDIVIDUALLY AND AS NEXT FRIEND OF THE MINOR O.T., L.T. INDIVIDUALLY
 AND AS NEXT FRIEND OF THE MINOR O.T., J.C. INDIVIDUALLY AND AS NEXT
   FRIEND OF THE MINOR A.C., AND S.C. J.C. INDIVIDUALLY AND AS NEXT
                   FRIEND OF THE MINOR A.C., Appellants
                                      V.
                     DARIUS MCCLINTON-HUNTER, Appellee

                             On Appeal from the 199th Judicial District Court
                                      Collin County, Texas
                              Trial Court Cause No. 199-01692-2013

                                                 ORDER
        This appeal was submitted on October 28, 2014. On January 7, 2015, appellee’s counsel

filed a letter with the Court stating the parties settled the matter. By later dated January 8, 2015,

we notified the parties that the appeal would be dismissed on January 30, 2015, absent further

communication from the parties concerning the status of the appeal.            Appellants’ counsel

responded that no settlement agreement had yet been reached. On March 2, 2015, we ordered

the parties to file a joint status report.

        On March 18, 2015, the parties filed a letter advising the Court that they had negotiated a

settlement disposing of all claims and issues in this appeal, and only needed to execute

settlement documents. The parties stated they would dismiss the appeal after thirty days during

which final settlement documents would be approved and signed. More than thirty days have
now passed, and the Court has received neither a motion to dismiss the appeal nor any other

communications regarding the status of the settlement.

       Accordingly, the Court ORDERS the parties to file, by MAY 8, 2015, either an agreed

motion to dismiss the appeal or a letter notifying the Court the case will not settle and the appeal

should proceed. No further extensions will be granted. If the Court does not receive either the

motion to dismiss or notification of non-settlement by the date specified, the Court will, without

further notice, take any action it deems appropriate, including dismissal of the appeal. See TEX.

R. APP. P. 42.3(c).




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      PRESIDING JUSTICE




                                                –2–